726 N.W.2d 415 (2007)
In re Hailey Nicole SCHILL, Minor.
Department of Human Services f/k/a Family Independence Agency, Petitioner-Appellee,
v.
Ranae Denise Harding, Respondent-Appellant, and
Eric Allen Schill, Respondent.
In re Angelica Dianne Harding, Minor.
Department of Human Services f/k/a Family Independence Agency, Petitioner-Appellee,
v.
Ranae Denise Harding, Respondent-Appellant, and
Eric Allen Schill, Respondent.
Docket Nos. 132048, 132049, COA Nos. 267501, 267526.
Supreme Court of Michigan.
February 2, 2007.
On order of the Court, the motion for reconsideration of this Court's September 29, 2006 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.